


EXHIBIT 10.2

 

RESTRICTED STOCK AGREEMENT

 

THIS RESTRICTED STOCK AGREEMENT (the “Agreement”) is made and entered into by
and between Veritas DGC Inc., a Delaware corporation (the “Company”) and
                                    (the “Holder”) on this                 day
of                                    , 200      pursuant to the Veritas DGC
Inc. Share Incentive Plan (the “Plan”), which is incorporated by reference
herein in its entirety.

 

WHEREAS, the Company desires to grant to the Holder                          
shares of the Company’s common stock, par value $.01 per share (the “Common
Stock”), subject to the terms and conditions of this Agreement, with a view to
increasing the Holder’s equity interest in the Company; and

 

WHEREAS, the Holder desires to have the opportunity to hold shares of Common
Stock subject to the terms and conditions of this Agreement;

 

NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

 

1.                                      Definitions.  For purposes of this
Agreement, the following terms shall have the meanings indicated:

 

a.                                       “Forfeiture Restrictions” shall mean
any prohibitions and restrictions set forth herein with respect to the sale or
other disposition of shares of Common Stock issued to the Holder hereunder and
the obligation to forfeit and surrender such shares to the Company.

 

b.                                      “Restricted Shares” shall mean shares of
Common Stock that are subject to the Forfeiture Restrictions under this
Agreement.

 

Capitalized terms not otherwise defined in this Agreement shall have the
meanings given to such terms in the Plan.

 

2.                                      Grant of Restricted Shares.  On the date
of this Agreement, the Company shall cause its stock transfer agent to note the
ownership in Holder’s name of                           shares of Common Stock
as Restricted Shares. Based on such book entry in the Holder’s name, the Holder
shall have, except for the Forfeiture Restrictions, all of the rights of a
stockholder of Company with respect to such Restricted Shares, including,
without limitation, the right to receive any dividends or distributions
allocable thereto and all voting rights appurtenant thereto.  Once the
Forfeiture Restrictions are no longer applicable to the shares of Common Stock,
or any portion thereof, the Company shall cause a stock certificate representing
only those shares of Common Stock that are no longer subject to the Forfeiture
Restrictions to be issued to Holder.  On the date of this Agreement, the Holder
shall deliver to the Company all stock powers, endorsed in blank, relating to
the Restricted Shares.

 

3.                                      Transfer Restrictions.  Except as
specified herein, the shares of Common Stock granted hereby may not be sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred, encumbered
or disposed of to the extent then subject to the Forfeiture Restrictions.  Any
such attempted sale, assignment, pledge, exchange, hypothecation, transfer,
encumbrance or disposition in violation of this Agreement shall be void and the
Company shall not be bound thereby.  Further, the shares of Common Stock granted
hereby that are no longer subject to

 

--------------------------------------------------------------------------------


 

Forfeiture Restrictions may not be sold or otherwise disposed of in any manner
which would constitute a violation of any applicable federal or state securities
laws.  The Holder also agrees (i) that Company may refuse to register the
transfer of the Restricted Shares on the stock transfer records of Company if
such proposed transfer would in the opinion of counsel satisfactory to the
Company constitute a violation of any applicable securities law and (ii) that
the Company may give related instructions to its transfer agent, if any, to stop
registration of the transfer of the Restricted Shares.  Nothing in this
Agreement shall prevent the Holder from transferring his interest in the
Restricted Shares by will or by the applicable laws of descent and distribution.

 

4.                                      Vesting.  Except as specified in this
Section 4, the Common Stock that is granted hereby shall be subject to
Forfeiture Restrictions.  The Forfeiture Restrictions shall lapse as to the
Common Stock that is granted hereby in accordance with the following
schedule provided that the Holder’s employment or affiliation relationship with
the Company has not terminated prior to the lapse date:

 

Lapse Date

 

Number of
Restricted Shares as to
which Forfeiture
Restrictions Lapse

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Notwithstanding the foregoing provisions of this Section 4, in the event the
Holder’s employment or affiliation relationship with Company is terminated prior
to                                               (i) due to the death or
Disability of the Holder, or (ii) due to a Change in Control, then, in any such
event, all remaining Forfeiture Restrictions shall immediately lapse.  If the
Holder’s employment or affiliation relationship with the Company terminates
before the lapse date, except as specified in the preceding sentence, the
Forfeiture Restrictions then applicable to the Restricted Shares shall not lapse
and the number of Restricted Shares then subject to the Forfeiture Restrictions
shall be forfeited to the Company.  Upon the lapse of the Forfeiture
Restrictions with respect to shares of Common Stock granted hereby the Company
shall deliver to the Holder a stock certificate representing such shares of
Common Stock, and such shares of Common Stock shall be transferable by the
Holder (except to the extent that any proposed transfer would, in the opinion of
counsel satisfactory to the Company, constitute a violation of applicable
securities law).

 

5.                                      Capital Adjustments and
Reorganizations.  The existence of the Restricted Shares shall not affect in any
way the right or power of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of debt or equity securities, the dissolution or liquidation of the Company, or
any sale, lease, exchange or other disposition of all or any part of its assets
or business, or any other corporate act or proceeding.

 

6.                                      Tax Withholding.  To the extent that the
receipt of the Restricted Shares or the lapse of any Forfeiture Restrictions
results in income to the Holder for federal, state or local income tax purposes
with respect to which the Company has a withholding obligation, the Holder shall
deliver to the Company at the time of such receipt or lapse, as the case may be,
such amount of money as the Company may require to meet its obligation under
applicable tax laws or regulations, and, if the Holder fails to do so, the
Company is authorized to withhold from the Common Shares granted hereby or from
any cash or stock remuneration then or thereafter payable to the Holder any tax
required to be withheld by reason of such resulting income.

 

2

--------------------------------------------------------------------------------


 

7.                                      Consideration Paid for Shares.  As
consideration for the issuance of the Restricted Shares, the Holder shall pay
the Company the par value of such Restricted Shares.

 

8.                                      Employment or Affiliation Relationship. 
For purposes of this Agreement, the Holder shall be considered to be in the
employment of the Company as long as the Holder has an employment or affiliation
relationship with the Company.  The Committee shall determine any questions as
to whether and when there has been a termination of such employment or
affiliation relationship, and the cause of such termination, under the Plan and
the Committee’s determination shall be final and binding on all persons.

 

9.                                      Section 83(b) Election.  The Holder
shall not exercise the election permitted under section 83(b) of the Internal
Revenue Code of 1986, as amended, with respect to the Restricted Shares without
the written approval of the Chief Financial Officer of the Company.  If the
Chief Financial Officer permits the election, the Holder shall timely pay the
Company the amount necessary to satisfy the Company’s attendant tax withholding
obligations, if any.

 

10.                               No Fractional Shares.  All provisions of this
Agreement concern whole shares of Common Stock.  If the application of any
provision hereunder would yield a fractional share, such fractional share shall
be rounded down to the next whole share if it is less than 0.5 and rounded up to
the next whole share if it is 0.5 or more.

 

11.                               Not an Employment or Affiliation Agreement. 
This Agreement is not an employment or affiliation agreement, and no provision
of this Agreement shall be construed or interpreted to create an employment
relationship between the Holder and the Company or guarantee the right to remain
employed by or affiliated with the Company for any specified term.

 

12.                               Notices.  Any notice, instruction,
authorization, request or demand required hereunder shall be in writing, and
shall be delivered either by personal delivery, by telegram, telex, telecopy or
similar facsimile means, by certified or registered mail, return receipt
requested, or by courier or delivery service, addressed to the Company at the
address indicated beneath its signature on the execution page of this Agreement,
and to the Holder at the Holder’s address indicated on the Company’s stock
records, or at such other address and number as a party shall have previously
designated by written notice given to the other party in the manner hereinabove
set forth.  Notices shall be deemed given when received, if sent by facsimile
means (confirmation of such receipt by confirmed facsimile transmission being
deemed receipt of communications sent by facsimile means); and when delivered
and receipted for (or upon the date of attempted delivery where delivery is
refused), if hand-delivered, sent by express courier or delivery service, or
sent by certified or registered mail, return receipt requested.

 

13.                               Amendment and Waiver.  This Agreement may be
amended, modified or superseded only by written instrument executed by the
Company and the Holder.  Only a written instrument executed and delivered by the
party waiving compliance hereof shall make any waiver of the terms or
conditions.  Any waiver granted by the Company shall be effective only if
executed and delivered by a duly authorized executive officer of the Company
other than the Holder.  The failure of any party at any time or times to require
performance of any provisions hereof shall in no manner effect the right to
enforce the same.  No waiver by any party of any term or condition, or the
breach of any term or condition contained in this Agreement, in one or more
instances, shall be construed as a continuing waiver of any such condition or
breach, a waiver of any other condition, or the breach of any other term or
condition.

 

14.                               Governing Law and Severability.  This
Agreement shall be governed by the laws of the State of Texas without regard to
its conflicts of law provisions.  The invalidity of any provision of this
Agreement shall not affect any other provision of this Agreement, which shall
remain in full force and effect.

 

3

--------------------------------------------------------------------------------


 

15.                               Successors and Assigns.  Subject to the
limitations which this Agreement imposes upon the transferability of the shares
of Common Stock granted hereby, this Agreement shall bind, be enforceable by and
inure to the benefit of the Company and its successors and assigns, and to the
Holder, his permitted assigns and upon the Holder’s death, the Holder’s estate
and beneficiaries thereof (whether by will or the laws of descent and
distribution), executors, administrators, agents, legal and personal
representatives.

 

16.                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which shall be an original for all purposes
but all of which taken together shall constitute but one and the same
instrument.

 

IN WITNESS WHEREOF, Company has caused this Agreement to be duly executed by an
officer thereunto duly authorized, and the Holder has executed this Agreement,
all as of the date first above written.

 

 

COMPANY:

 

 

 

VERITAS DGC INC.

 

 

 

 

 

By:

 

 

 

 

Scott Smith

 

 

 

Corporate Vice President of Human Resources

 

 

 

 

 

 

 

10300 Town Park

 

 

 

Houston, Texas 77072

 

 

 

 

 

 

HOLDER:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

IRREVOCABLE STOCK POWER

 

KNOW ALL MEN BY THESE PRESENTS, That the undersigned, For Value Received, has
bargained, sold, assigned and transferred and by these presents does bargain,
sell, assign and transfer unto Veritas DGC Inc., a Delaware Corporation (the
“Company”),                                shares of common stock, $.01 par
value, of the Company, Standing in the undersigned’s name on the books of the
Company; and subject to and in accordance with The Restricted Stock Agreement
dated                                               between the Company and the
undersigned does hereby constitute and appoint
                                                                                     
its true and lawful attorney, IRREVOCABLY, for the undersigned and in its name
and stead, to sell assign, transfer, hypothecate, pledge and make over all or
any part of the said stock and for that purpose to make and execute all
necessary acts of assignment and transfer thereof, and to substitute one or more
persons with like full power, hereby ratifying and confirming all that said
Attorney or his substitutes shall lawfully do by virtue hereof.

 

In Witness Whereof, the undersigned has hereunto set its hand on this
                day of                                              .

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------
